       Case 3:18-cv-03374-C Document 13 Filed 09/18/19                    Page 1 of 1 PageID 53


               UNITED STATES DISTRICT COURT NORTHERN DISTRICT
                          OF TEXAS DALLAS DIVISION

PATRICIA COLLIER,

  Plaintiff,                                           CASE NO.: 3:18-CV-03374

-vs-

PROCOLLECT, INC.,

  Defendant.
                                         /

                                      NOTICE OF SETTLEMENT

         Plaintiff, Patricia Collier, by and through the undersigned counsel, hereby notifies the Court that

the parties have reached a settlement with regard to this case and are presently drafting and finalizing the

settlement agreement, and general release or documents. Upon execution of the same, the parties will file

the appropriate dismissal documents with the Court.

                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to John W

Bowdich 10440 North Central Expy , Suite 1540 Dallas TX 75231 via U.S. Mail on this 18 day of

September, 2019.



                                                   Amy E. Clark
                                                   Texas Bar Number: 24043761
                                                   Amy Clark Law
                                                   Thanksgiving Tower
                                                   1601 Elm Street, 33rd Floor
                                                   Dallas. TX 75201
                                                   Phone: (512)850-5290
                                                   dallas@amyclarklaw.com
                                                   Local Counsel for Plaintiff
